DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/23/22.  Claims 1-8, 16, 18-20 were amended.  Claims 1-20 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
 
Response to Arguments
4.	Applicant's arguments, see pages 7-10 of Remarks, filed 8/23/22, with respect to the rejections of independent claims 1 and 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Bae does not disclose the claimed feature defining “a connection portion formed to extend between the first surface and the second surface along a direction corresponding to an extending direction of the drive shaft and connect the first surface to the second surface”.
Examiner respectfully disagrees.  As seen in annotated Figure 2B below, Bae discloses a plurality of connection portions formed to extend between the first surface and the second surface along a direction corresponding to an extending direction of the drive shaft and connect the first surface to the second surface.  On this basis, Examiner maintains that Bae meets said claimed feature defined by claims 1 and 16.

    PNG
    media_image1.png
    557
    473
    media_image1.png
    Greyscale

(Bae: Fig. 2B – annotated)

Moreover, Applicant argues that Bae does not disclose the amended feature reciting that end portions of both the first surface and the second surface along the radial direction of the driving shaft “form a cross-section of the driving shaft along the extending direction of the drive shaft”.
Examiner respectfully holds that this argument is moot because said amended feature is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds explained in the following office action below.  The instant application fails to provide support for radial end portions of the first and second surfaces forming a cross-section of the driving shaft; rather, the instant application describes that the driving shaft (241) is distinct from, and therefore is not formed by, radial end portions of said first and second surfaces of the driving shaft flange (290) [¶0140].  Therefore said recited feature is not afforded patentable weight and the previous grounds of rejection are maintained.
On this basis, the rejections of independent claims 1 and 16 are maintained in view of Bae (US Pub. 2013/0327098) on the grounds explained in the following office action.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  
	Lines 11 and 16 recite “the drive shaft” which should instead recite “the driving shaft” to provide proper antecedent basis for said limitation.  Appropriate correction is required.
6.	Claim 16 is objected to because of the following informalities:  
	Lines 14 and 19 recite “the drive shaft” which should instead recite “the driving shaft” to provide proper antecedent basis for said limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Newly amended independent claims 1 and 16 recite the limitation defining “wherein an end portion of the first surface along a radial direction of the driving shaft and an end portion of the second surface along the radial direction of the driving shaft form a cross-section of the driving shaft along the extending direction of the drive shaft”, however there is no support for this feature anywhere in the originally filed disclosure and applicant has not pointed out where the limitation is supported.  The disclosure of the instant application is silent with regard to radial end portions of the first and second surfaces forming a cross-section of the driving shaft, as defined by claims 1 and 16.  To the contrary, the specification in view of the drawings disclose that the driving shaft (241) is distinct from, and therefore is not formed by, radial end portions of said first and second surfaces of the driving shaft flange (290) [¶0140].  Absent any information/description regarding said recited features in the application as a whole, it is therefore determined that there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole. See MPEP 2163.                                                    

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”).
	Regarding claim 1,
	Bae discloses a washing machine comprising: 
a housing (10); 
a drum (30) rotatably disposed inside the housing; 
a driving shaft (42) configured to transfer a rotational force from a driving motor of the washing machine to the drum [Fig. 1; ¶0083]; and 
a driving shaft flange (36) configured to connect the driving shaft to the drum [see Fig. 2A-B; ¶0104], 
wherein the driving shaft flange (36) comprises: 
a first surface, 
a second surface facing the first surface, and 
a connection portion (i.e. connection ribs, see annotated Fig. 2B below) formed to extend between the first surface and the second surface along a direction corresponding to an extending direction of the driving shaft and connect the first surface to the second surface [see Fig. 2A-B; ¶0104].  

    PNG
    media_image1.png
    557
    473
    media_image1.png
    Greyscale

(Bae: Fig. 2B – annotated)
	Regarding the limitation reciting “wherein an end portion of the first surface along a radial direction of the driving shaft and an end portion of the second surface along the radial direction of the driving shaft form a cross-section of the driving shaft along the extending direction of the drive shaft”, this limitation is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement as explained above, and therefore is not afforded patentable weight.  On this basis, Bae meets every limitation defined by independent claim 1.
Regarding claim 2,
	Bae discloses the washing machine according to claim 1, wherein at least a portion of a cross section of the drive shaft flange along the extending direction of the drive shaft is provided in an 'H' shape [see Fig. 2B].  
Regarding claim 3,
	Bae discloses the washing machine according to claim 1, wherein the driving shaft flange includes: 
a central portion (at 42) into which the driving shaft is inserted, and 
an arm member (radially extending portion(s) of 36) formed to extend along a radial direction of the drum with respect to the center portion and coupled to a bottom surface of the drum [see Fig. 2A-B; ¶0104].  
Regarding claim 4,
Bae discloses the washing machine according to claim 3, wherein the first surface, the second surface, and the connection portion are disposed on the central portion and the arm member along the extending direction of the driving shaft, respectively [see Fig. 2A-B].  
Regarding claim 5,
Bae discloses the washing machine according to claim 1, wherein the connecting portion is among a plurality of connection portions, and
the plurality of connecting portions are each provided to be spaced apart along a radial direction of the drum [see annotated Fig. 2B above].

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”) as applied to claim 1 above, and further in view of US Pat. 7,841,800 to Gracia Bobed (hereafter “Gracia”).
Regarding claim 7,
Bae discloses the washing machine according to claim 1, wherein the driving shaft flange (36) includes a central portion into which the driving shaft (42) is inserted and a drum coupling portion (i.e. connection bosses at radial ends of flange 36) formed to be coupled to a lower portion of the drum [see Fig. 2A-B; ¶0102], but does not teach that a length from a central axis of rotation of the central portion to a central axis which passes through the drum coupling portion is less than or equal to one half a length of a radius of the drum.  However, this is well known in drum-type washing machines as taught in Gracia, which discloses a driving shaft flange (2) configured to connect the driving shaft (4) to the drum (1), wherein the driving shaft flange has a plurality of drum coupling portions (6) for coupling with a lower portion of the drum, and wherein at least one of the drum coupling portions (at 6) is less than or equal to one half a length of a radius of the drum (see Figure 2A) [Fig. 1-3; col. 3, lines 33-58].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the configuration of Bae such that the driving shaft flange further include a plurality of drum coupling portions as taught by Gracia, at least one of said drum coupling portions being less than or equal to one half a length of a radius of the drum, in order to predictably achieve the expected result of securely connecting the drive shaft to the drum [Gracia: col. 3, lines 38-58].

13.	Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020040078233A to Cho et al. (hereafter “Cho”, Machine Translation previously provided for citation) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”). 
Regarding claim 1,
Cho discloses a washing machine (200) comprising: 
a housing; 
a drum (150) rotatably disposed inside the housing; and
a driving shaft (at 180) configured to transfer a rotational force from a driving motor (170) of the washing machine to the drum [see Fig. 1; pg. 2]. 
Cho does not explicitly teach a driving shaft flange configured to connect the driving shaft to the drum, wherein the driving shaft flange comprises a first surface, a second surface, and a connection portion in the configuration defined by claim 1.  However, this is well known in drum-type washing machines as taught in Bae, which 
discloses a driving shaft flange (36) configured to connect the driving shaft (42) to the drum (30), wherein the driving shaft flange comprises: a first surface, a second surface facing the first surface, and a connection portion (i.e. connection ribs, see annotated Fig. 2B below) formed to extend between the first surface and the second surface along a direction corresponding to an extending direction of the driving shaft and connect the first surface to the second surface [see Fig. 2A-B; ¶0104].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cho with Bae to create a washing machine having a drum which permits this design of the driving shaft flange to predictably achieve the expected result of connecting the driving shaft to the drum [Bae: ¶0104].

    PNG
    media_image1.png
    557
    473
    media_image1.png
    Greyscale

(Bae: Fig. 2B – annotated)
Regarding the limitation reciting “wherein an end portion of the first surface along a radial direction of the driving shaft and an end portion of the second surface along the radial direction of the driving shaft form a cross-section of the driving shaft along the extending direction of the drive shaft”, this limitation is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement as explained above, and therefore is not afforded patentable weight.  On this basis, Cho in view of Bae meets every limitation defined by independent claim 1.
Regarding claim 8,
Cho in view of Bae discloses the washing machine according to claim 1, wherein Cho further discloses a filter assembly (F) configured to be attached to an inner circumferential wall of the drum to filter water inside the drum, during a rotation of the drum, by passing water through the filter assembly in a manner that water flowing along a circumferential direction of the drum (via 3 or 4), opposite a direction of the rotation of the drum, enters the filter assembly, passes through the filter assembly, and is discharged from the filter assembly along a radial direction (via 1) of the drum towards a center of rotation of the drum [see Fig. 2-4; pg. 2-3].  
Regarding claim 9,
Cho in view of Bae discloses the washing machine according to claim 8, wherein Cho further teaches that the filter assembly includes: 
a first opening (3) that, while the filter assembly is attached to the inner circumferential wall of the drum, is on a first circumferential side (at 10A) of the filter assembly with respect to the circumferential direction of the drum; 
a discharge portion (1) configured to, while the filter assembly is attached to the inner circumferential wall of the drum, discharge the water, flowing through the first opening, along the radial direction of the drum towards the center of rotation of the drum; and 
a first valve member (5) configured to allow the water flowing through the first opening to flow into the discharge portion [see Fig. 2-4; pg. 3].  
Regarding claim 10,
Cho in view of Bae discloses the washing machine according to claim 9, wherein Cho further teaches that the filter assembly includes: 
a second opening (4) on a second circumferential side (at 10B) of the filter assembly opposite to the first opening; and
 a second valve member (5) configured to allow the water flowing through the second opening to flow into the discharge portion [see Fig. 2-4; pg. 3]. 
Regarding claim 11,
Cho in view of Bae discloses the washing machine according to claim 10, wherein Cho further teaches that the second valve member (5) is further configured to prevent the water flowing into the filter assembly from the first opening from flowing out of the filter assembly through the second opening [see Fig. 4B; pg. 3].   
Regarding claim 12,
Cho in view of Bae discloses the washing machine according to claim 10, wherein Cho further teaches that the first valve member (5) is further configured to prevent the water flowing into the filter assembly from the second opening from flowing out of the filter assembly through the first opening [see Fig. 4A; pg. 3]. 

14.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020040078233A to Cho et al. (hereafter “Cho”, Machine Translation previously provided for citation) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”) as applied to claim 10 above, and further in view of US Pub. 2008/0196452 to Bae et al. (hereafter “Bae2”).
	Regarding claim 13,
	Cho in view of Bae discloses the washing machine according to claim 10, but Cho does not disclose that the filter assembly includes a first frame, a second frame, and a cover member in the configuration defined by claim 13.  However such a filter assembly configuration as claimed is well known in drum-type washing machines as taught in Bae2, which discloses a filter assembly (200) configured to be attached to an inner circumferential wall of the drum to filter water inside the drum, wherein the filter assembly includes: first and second openings (at 212) on first and second circumferential sides of the filter assembly with respect to the circumferential direction of the drum; and a discharge portion (at 224a) configured to, while the filter assembly is attached to the inner circumferential wall of the drum, discharge the water in the radial direction of the drum towards the center of rotation of the drum [see Fig. 1-4, 7-8; ¶0044, ¶0049].  Bae2 further teaches that the filter assembly includes: a first frame (230), a second frame (220) rotatably coupled to the first frame and having the discharge portion (at 224a) formed therein, and a cover member (210) configured to cover the first frame and the second frame [see Fig. 7-8; ¶0038, ¶0060].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify Cho with Bae2 to create a filter assembly which permits this design of having a first frame, a second frame, and a cover member in the claimed configuration to predictably achieve the expected result of filtering wash water during rotation of the drum [Bae2: ¶0068].
Regarding claim 14,	
Cho in view of Bae and Bae2 discloses the washing machine according to claim 10, wherein Bae2 teaches that the filter assembly further includes a filter member (221) configured to filter debris in the water, disposed between the first frame and the second frame, and exposed when the second frame is rotated to an open position [see Fig. 4, 7-8; ¶0049].
Regarding claim 15,	
Cho in view of Bae and Bae2 discloses the washing machine according to claim 14, wherein Bae2 teaches that water flowing into the filter assembly through the first opening or the second opening permeates the filter member and is discharged from the filter assembly through the discharge portion [Fig. 4; ¶0067].

15.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0356115 to Choi et al. (hereafter “Choi”) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”). 
Regarding claim 16,
Choi discloses a washing machine comprising: 
a housing; 
an upper drum (140) rotatably disposed inside the housing; 
a lower drum (240) rotatably disposed inside the housing and located under the upper drum, and having an axis of rotation substantially perpendicular to an axis of rotation of the upper drum; and
a driving shaft (153) configured to transfer a rotational force from a driving motor of the washing machine to the upper drum [see Fig. 16; ¶0248-¶0250, ¶0293].
Choi does not explicitly teach a driving shaft flange configured to connect the driving shaft to the drum, wherein the driving shaft flange comprises a first surface, a second surface, and a connection portion in the configuration defined by claim 16.  However, this is well known in drum-type washing machines as taught in Bae, which discloses a driving shaft (42) configured to transfer a rotational force from a driving motor of the washing machine to the drum (30) [Fig. 1; ¶0083] and a driving shaft flange (36) configured to connect the driving shaft to the drum, wherein the driving shaft flange (36) comprises: a first surface, a second surface facing the first surface, and a connection portion (i.e. connection ribs, see annotated Fig. 2B below) formed to extend between the first surface and the second surface along a direction corresponding to an extending direction of the driving shaft and connecting the first surface to the second surface [see Fig. 2A-B; ¶0104].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi with Bae to create a washing machine having a drum which permits this design of the driving shaft flange to predictably achieve the expected result of connecting the drive shaft to the drum [Bae: ¶0104].

    PNG
    media_image1.png
    557
    473
    media_image1.png
    Greyscale

(Bae: Fig. 2B – annotated)
Regarding the limitation reciting “wherein an end portion of the first surface along a radial direction of the driving shaft and an end portion of the second surface along the radial direction of the driving shaft form a cross-section of the driving shaft along the extending direction of the drive shaft”, this limitation is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement as explained above, and therefore is not afforded patentable weight.  On this basis, Choi in view of Bae meets every limitation defined by independent claim 16.
Regarding claim 17,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Choi further teaches: 
a first door (116) configured to receive laundry into the upper drum through the first door in a top-loading manner, and 
a second door (230) configured to receive laundry into the lower drum through the second door in a front-loading manner [see Fig. 15-16; ¶0266, ¶0290].
Regarding claim 18,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Bae teaches that at least a portion of a cross section of the drive shaft flange (36) along the extending direction of the drive shaft is provided in an 'H' shape [see Fig. 2B].  
Regarding claim 19,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Bae teaches that the driving shaft flange includes: 
a central portion (at 42) into which the driving shaft is inserted, and 
an arm member (radially extending portion(s) of 36) formed to extend along a radial direction of the drum with respect to the center portion and coupled to a bottom surface of the upper drum [see Fig. 2A-B; ¶0104].  
Regarding claim 20,
Choi in view of Bae discloses the washing machine according to claim 19, wherein Bae teaches that the first surface, the second surface, and the connection portion are disposed on the central portion and the arm member along the extending direction of the driving shaft, respectively [see Fig. 2A-B].  

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711